InsnEY, J.
This case presents a state of facts similar to tho'se upon which this Court decided the case of the Citizens’ Bank v. Pugh, 19 A. 43.
The defendant, Mrs. Danks, is sued as the endorser of a promissory note, drawn by E. E. Robertson.
The note was protested at New Orleans, where it was made payable on the 10th March, 1863, and on that day a notice of protest addressed to the defendant, at Houma post-office, Louisiana, was deposited at tbo post-office, New Orleans, when there was no postal communication between Houma and New Orleans, which had ceased several months previously.
It is in proof, that there were other practicable means ' of bringing home notice to the endorser, which were not used. The judgment of the lower court in favor of the appellee must be affirmed.
It is therefore ordered, adjudged and decreed that the judgment of the' District Court, in favor of the defendant and appellee, be affirmed at the costs of appellant.